Name: Commission Regulation (EEC) No 3522/84 of 14 December 1984 amending Regulation (EEC) No 900/84 with regard to the non-application of monetary compensatory amounts on certain cheeses imported from Australia and New Zealand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/ 18 Official Journal of the European Communities 15 . 12. 84 COMMISSION REGULATION (EEC) No 3522/84 of 14 December 1984 amending Regulation (EEC) No 900/84 with regard to the non-application of monetary compensatory amounts on certain cheeses imported from Australia and New Zealand HAS ADOPTED THIS REGULATION : Article 1 Note (,2) to Part 5 of Annex I to Regulation (EEC) No 900/84 is amended to read : *(u) No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7(1 ), 9(1 ), 10 and 11 of amended Regulation (EEC) No 2915/79, provided that the free-at-frontier value applicable for the cheese in question, if one has been laid down, is respected or that the import price is not less than the amount specified in Article 1 1 ( 1 ) of that Regulation for the cheese in question, or on the cheeses specified in Article 1 1 (2) of that Regulation, provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 (3), as last amended by Regulation (EEC) No 3395/84 (4); Whereas note (u) to Part 5 of Annex I to Regulation (EEC) No 900/84 indicates cases in which no mone ­ tary compensatory amount is applicable ; whereas with effect from 16 December 1984 the minimum prices for Cheddar and other cheeses imported from Australia and from New Zealand will be suspended ; whereas the said note (12) should be adjusted in line with the new situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on 16 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1984. For the Commission Poul DALSAGER , Member of the Commission (') OJ No L 106, 12. 5. 1971 , p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 1 . 0 OJ No L 92, 2. 4. 1984, p. 2. (4) OJ No L 314, 4. 12. 1984, p. 5.